Citation Nr: 1502168	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-29 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a compensable rating for a residual appendectomy scar. 

2.  Entitlement to service connection for an anal fissure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran had two tours of active service from July 1979 to May 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, this case was remanded for additional development.

In his October 2012 substantive appeal, the Veteran appears to raise a claim to reopen the matter of service connection for residuals of an appendectomy (other than the scar).  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for clarification and any appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

A review of the record reveals conflicting information regarding the Veteran's current mailing address.  Notably, the October 2013 Board remand and February 2014 supplemental statement of the case (SSOC) were mailed to an incorrect address and returned to sender.  In January 2014, the Veteran indicated that information was being sent to a wrong address and identified his correct address.  Because it appears that the Veteran has not received copies of the Board's prior remand and the SSOC, a remand is necessary for verification of the Veteran's current address and to ensure he receives notice of these pertinent documents.


Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's current mailing address.  Then, re-mail to the Veteran, at his verified current address, a copy of the October 2013 Board remand and the February 2014 SSOC, and afford him opportunity to respond.

2.  Obtain any (and all) updated or outstanding treatment records relevant to the claims on appeal.

3.  Thereafter, review the record, arrange for any additional development suggested, and readjudicate the claims on appeal.  If any remains denied, issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






